DETAILED ACTION
	
Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 1 is allowable over the art of record because the prior art does not teach a drive shaft having a longitudinal axis and two drive pins disposed on opposite sides of the drive shaft a lateral distance from the longitudinal axis of the drive shaft and mechanically coupled to the drive shaft by a plurality of elongate struts and in combination with the remaining claimed limitations.
Claim 6/11 is allowable over the art of record because the prior art does not teach wherein the phase shifter arrangement has a drive shaft having a longitudinal axis and two drive pins, wherein the drive pins are disposed on opposite sides of the drive shaft at a lateral distance from the longitudinal axis of the drive shaft and mechanically coupled to the drive shaft by a plurality of struts and in combination with the remaining claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845